Citation Nr: 1037036	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for benign paroxysmal postural 
vertigo (BPPV), to include as secondary to the Veteran's service-
connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from February 1956 to December 
1957.

This matter is on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge 
in June 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in July 2009 for further 
development and again in April 2010 for additional development.  
It is now ready for disposition.

In June 2006, the Board granted a motion to advance this case on 
the docket.  38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

BPPV was not shown in service or within one year of service, and 
is unrelated to service or to a disease or injury of service 
origin, including bilateral hearing loss or tinnitus. 


CONCLUSION OF LAW

BPPV was not incurred in or aggravated by service and may not be 
presumed to be related to active duty, nor is it proximately due 
to or the result of service-connected disability.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in that same letter, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's VA outpatient treatment records and the 
Veteran has submitted his own private treatment records.  
Moreover, while the service treatment records are not in the 
file, the record indicates that a diligent effort was made to 
acquire them prior to the final determination that these records 
were unavailable.    

Additionally, in June 2009, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2009 hearing, the undersigned Veterans Law 
Judge enumerated the issues on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
onset of his BPPV (dizziness) and whether there were any 
outstanding medical records available demonstrating an earlier 
diagnosis.  See T. at p. 6-8.  Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's claims for service connection for hypertension.  
As such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

The Board notes that, after this case was remanded in July 2009, 
the Veteran submitted a request for a hearing with the regional 
office in January 2010.  As an initial matter, under the 
provisions of 38 C.F.R. § 20.700, "a hearing on appeal will be 
granted if an appellant, or an appellant's representative acting 
on his or her behalf, expresses a desire to appear in person."  
The regulation plainly implements the provisions of 38 U.S.C.A. § 
7107(b), which provides that the Board "shall decide any appeal 
only after affording the appellant an opportunity for a 
hearing."  38 U.S.C.A. § 7107(b) (2009) (Italics added).  The 
Board notes that the cited statute also refers in other contexts 
as ensuring that the Board affords the Veteran a single hearing.  
38 U.S.C.A. §§ 7107(d)(1)-(3).  The Veteran is not entitled to a 
second hearing with the Board. 

In so deciding, the Board concludes that remanding the case for a 
hearing with the Regional Office would only unnecessarily delay 
the adjudication of this claim.  Specifically, in his January 
2010 statement, the Veteran did not provide any information as to 
why an additional hearing would elicit additional argument and 
testimony material to his claim that was not already discussed at 
his June 2009 personal hearing.  The record already contains 
sufficient competent evidence to make a fair adjudication of the 
claim.  Indeed, he failed to provide any reason as to why he 
would be prejudiced by not being afforded a second hearing.  
Remanding this case for a hearing with the RO is therefore not 
warranted.  


Next, a VA opinion with respect to the issue on appeal was 
obtained in September 2009.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the final VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include VA 
and private treatment records, and the statements of the 
appellant.  Notably, while the Board concluded in April 2010 that 
opinion provided by the examiner in September 2009 was inadequate 
in that it lacked a reasons and bases for the opinion provided, 
this deficiency was corrected by a supplemental opinion provided 
by the same examiner in April 2010.  Similarly, while the Veteran 
previously argued that the examiner's opinion was flawed because 
he did not review his most current treatment records, this defect 
was also cured by the supplemental opinion provided by the 
examiner in April 2010.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

In this same vein, the Board is also satisfied there was 
substantial compliance with the July 2009 and April 2010 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  There, the Board's remand 
requested that the RO obtain the Veteran's VA treatment records 
from March 2007, which was done, and a new VA examination was 
conducted in September 2009 in order to determine whether his 
BPPV was attributable to a service connected disability.  
Although an additional remand was required in April 2010 in order 
to obtain an adequate opinion, the Board now finds that the 
Board's September 2009 remand directives were substantially 
complied with. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Benign Paroxysmal 
Positional Vertigo

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	
	Moreover, organic disorders of the nervous system, such as BPPV 
may also be presumed to have been incurred in service if shown to 
have manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).
	
Finally, under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 3.310, 
see also Allen, 7 Vet. App. at 448.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying condition 
worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence, generally medical, establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

	Entitlement to Service Connection as Secondary to Bilateral 
Hearing Loss
	
	In a December 2009 decision, the Veteran was granted service 
connection for bilateral hearing loss and tinnitus, effective 
April 16, 2007.  It is his primary contention that his BPPV is 
attributable to his now service-connected bilateral hearing loss 
and tinnitus.  However, based on the weight of the medical 
evidence, the Board concludes that his BPPV is not related to 
either of these disabilities.
	 
	Aside from his personal assertions, the evidence favorable to the 
Veteran's claim consists of an April 2007 treatment note 
(erroneously noted to be dated March 2007 in the July 2009 
remand) that suggested a possible relationship between the 
Veteran's asymmetrical sensorineural hearing loss and his 
complaints.  No rationale was provided with this assessment.  
Indeed, the assessment was far from being definitive.  The 
examiner only listed dizziness in the same diagnosis line as 
sensorineural hearing loss.  While sufficient to trigger the duty 
assist and obtain a VA examination, the Board assigns little 
probative value to this statement.  Indeed, while the Veteran has 
been treated regularly since approximately 2001, none of the 
attending physicians indicated that his BPPV was related to his 
hearing loss.  Moreover, an MRI of the brain in June 2004 was 
normal and, in May 2007, no retrocochlear pathology was observed.
	
	By contrast, the Board places great weight on the opinion of the 
VA examiner in September 2009 as well as his amended opinion in 
April 2010.  There, after a review of the claims file, physical 
examination, and an interview with the Veteran, who described 
experiencing deranged balance for approximately 3 to 4 years, the 
examiner provided the opinion that it was "less than likely 
50/50" that the Veteran BPPV was caused or aggravated by his 
hearing loss or tinnitus.  In offering this opinion the examiner 
reflected in his April 2010 supplemental opinion that such a 
relationship would be possible if there was also evidence that 
the hearing loss or tinnitus were related to severe acoustic 
trauma, head trauma, concussions or other severe brain injuries.  
However, the examiner observed that there was no evidence that 
any of these types of incidents occurred.  The Veteran 
specifically denied an in-service history of head trauma such as 
a concussion or other traumatic brain injury.  Further, to the 
extent that the Veteran's claimed history of in-service noise 
exposure includes the assertion that he experienced severe 
acoustic trauma in service, the Board also finds that there is no 
evidence establishing severe acoustic trauma.  Moreover, as the 
Veteran's credibility is deemed questionable, the Board believes 
that such an assertion would be compromised.
	
	Consideration has also been given to the Veteran's personal 
opinion that his BPPV was caused or aggravated by his bilateral 
hearing loss and tinnitus.  However, as a lay person without the 
appropriate medical training and expertise, he is not competent 
to provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, his lay 
opinion is significantly outweighed by the medical opinions 
obtained in September 2009 and April 2010.
	
	As a result, the weight of the competent evidence does not 
indicate that the Veteran's bilateral hearing loss or tinnitus 
has caused his BPPV.  Therefore, entitlement to service 
connection on a secondary basis is not warranted.  
	
	
	Entitlement to Service Connection on a Direct Basis
	
	Next, although the Veteran has primarily asserted that his BPPV 
is attributable to his service-connected bilateral hearing loss 
and tinnitus, the Board has also considered the claim on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, this aspect of the appeal must also be denied.
	
	As an initial matter, the correspondence contained in the claims 
file from the National Personnel Records Center (NPRC) indicates 
that the Veteran's service records were unavailable and appear to 
have been destroyed in a 1973 fire at the records storage 
facility in St. Louis, Missouri.  The Board recognizes that in 
such cases there is a heightened obligation to assist the 
appellant in the development of the case, a heightened obligation 
to explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases, such 
as in this situation, in which records are presumed to have been 
or were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).
	
	However, even given the heightened duty to assist the appellant, 
the evidence does not indicate symptoms related to BPPV for many 
years after service.  Specifically, the active duty records 
submitted by the Veteran do not mention symptoms of dizziness, 
and although a military friend of the Veteran submitted a 
statement in support of the claim in February 2009, he did not 
mention observing symptoms of dizziness.  
	
	Additionally, as noted at his VA examination in September 2009, 
the Veteran has no history of head trauma such as a concussion or 
other traumatic brain injury.  Moreover, according to the 
Veteran's DD-214, he was separated for non-medical reasons, 
despite the fact that a diagnosis of a disorder causing 
peripheral imbalance would have likely resulted administrative 
medical separation on this basis.  See e.g. U.S. Army Standards 
of Medical Fitness, Army Reg. 40-501 (2010).  Therefore, the 
evidence does not show chronic residuals associated with BPPV at 
the time of discharge.
	
	Next, post-service evidence does not reflect BPPV symptomatology 
for many years after service discharge.  Specifically, the first 
indication of inner ear symptomatology was not until October 
1998, where he was diagnosed with right otitis media.  This 
symptomatology comes 41 years after discharge from active duty.  
Moreover, there is no indication of a diagnosis related to this 
disorder within one year of active duty service.  Therefore, the 
competent evidence does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the dizziness for many years, the 
evidence includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Here, the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  He stated at his hearing 
before the Board that symptoms of dizziness began shortly after 
active duty and that he sought treatment "probably a year or 
two" after he left active duty.  He is competent to provide this 
history.  However, the Board does not find the Veteran to be a 
credible historian.  Specifically, the Board emphasizes the 
multi-year gap between discharge from active duty service (1958) 
and initial recorded symptoms related to an inner ear disorder in 
1998 (approximately a 41-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim).  
	
	More importantly, the history of the onset of his dizziness has 
been very inconsistent.  He testified at his personal hearing 
that he first experienced and sought out treatment for his 
dizziness within a year of service discharge.  However, in his 
April 2007 application for benefits, he reported that his 
dizziness had its onset sometime in the 2000s.  Moreover, the 
medical records from 1998 and 1999 suggest a relatively recent 
onset of his dizziness.  The records simply do not suggest 
symptomatology extending back 41 years.  Madden v. Gober, 125 
F.3d 1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).
	
	As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a hearing.  
See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Here, 
coupled with his demeanor at his personal hearing, which the 
undersigned found to be evasive and contrived, the Board has 
weighed the Veteran's statements as to continuity of 
symptomatology and finds his current recollections and statements 
to lack credibility.  Therefore, continuity has not here been 
established, either through the competent evidence or through his 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
BPPV to active duty. 
	
	To that end, the Board places significant probative value on the 
VA examinations and opinions from September 2009 and April 2010 
undertaken specifically to address the issue on appeal.  At that 
time, the Veteran reported experiencing dizziness for 
approximately 3 to 4 years.  After a physical examination, the 
examiner diagnosed BPPV.  However, as was discussed above, the 
examiner established that factors that may contribute to BPPV are 
events such as head trauma, concussion or severe acoustic trauma.  
It was pointed out by the examiner that the Veteran's medical 
history does not indicate a history of any of these injuries.  
	
	Moreover, the competent evidence does not indicate that he had 
any symptoms related to BPPV prior to 1998.  As an additional 
matter, as there is no competent evidence of BPPV within one year 
of his release from active duty, the one-year presumption of 
service connection under 38 C.F.R. § 3.307 (2009) is also not for 
application.

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorder and active duty service.  While the Board reiterates 
that the Veteran is competent to report symptoms as they come to 
him through his senses, inner ear diseases such as BPPV are not 
the types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  His overall 
credibility is also deemed questionable.  On the other hand, such 
competent evidence has been provided by the medical personnel who 
have examined the Veteran during the current appeal and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. at 
25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for BPPV, to include as secondary to the 
Veteran's service-connected bilateral hearing loss and tinnitus, 
is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


